Broyles, P. J.
1. The grounds of the amendment to the motion for a new trial, not being specifically argued in the brief of counsel for the plaintiff in error, are deemed abandoned. The general statement in the brief, that “the recitals of fact and statement of error in the motion and amended motion for a new trial clearly state the issues in the case and the same is respectfully submitted to the court,” is not sufficient to change the rule. Youmans v. Moore, 11 Ga. App. 66 (74 S. E. 710); Muse v. Hall, 18 Ga. App. 651 (90 S. E. 222); James v. Boyett, 19 Ga. App. 157 (91 S. E. 219).
2.' The verdict was amply authorized by the evidence and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bloodioorth and Harwell, JJ., concur.